      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,
      vs.                                                 Case No. 20-cr-77-jdp

ANTHONY R. KROHN,

                   Defendant.


                        SENTENCING MEMORANDUM

      Anthony Krohn is 37 years-old and has two decades of convictions and

substance abuse under his belt. The “revolving door,” as he calls it, of short prison

sentences hasn’t worked. He’s rarely made it more than a year without finding his

way back to jail. This time he’s in federal court because he shot himself in the leg

while intoxicated out in public. That said, it speaks to the man he can become that

he hasn’t alienated everyone in his life. And he’s taking the right steps to repair

that life. He stays in contact with his loved ones. He’s taking a hard look at his

substance abuse problem. And he’s taking his mental health seriously.

      It’s a start but the mitigating factors here don’t pull his sentence down below

five years. But neither do the aggravating factors justify anything above 60

months’ imprisonment. A five-year term is sufficient for sentencing’s goals, and

the Court should impose it.

                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
       Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 2 of 17




             1.    In his 37 years, Krohn has been both victim and
                   victimizer.

                   a.     Krohn was born into abuse and his formative
                          years weren’t much better.

      Krohn was born on July 17, 1983, in Phoenix. He only lived with his birth

parents and two siblings until he was three years-old because his father’s physical

abuse led Arizona’s Department of Child Safety to place the three very young

children into foster care. (See PSR, ¶¶ 61-62.) He bounced around foster homes for

the next four years—he estimates as many as 14—before landing with Lori and

Jeffery Krohn in 1990. (See PSR, ¶ 64.)

      The next five years for Krohn were solid ones. While hardly wealthy, the

family lived in a house in Glendale. He was formally adopted in 1992. (See PSR, ¶

64.) Two years later, the family appeared to be on a roll. In 1994, Lori became

pregnant, Krohn turned 11 years-old, and in late November his brother Kyle was

born. (See PSR, ¶¶ 64-65.)

      The good times were short lived and by 1995 the family was struggling.

Perhaps from the added stress of a new baby in the home, Jeffery relapsed. (See

PSR, ¶ 64.) His relapse came with frequent verbal abuse, and by the time Krohn

was 13 years-old, Jeffery had become physically abusive to Krohn and Lori. Krohn

couldn’t escape. Aside from being just a kid, he was homeschooled until he was

17 years-old. (See PSR, ¶ 81.) There just wasn’t a safe place for him.
                                          2
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 3 of 17




      Unsurprisingly, Krohn eventually did find a way to escape—drugs and

alcohol. Between ages 13 and 18, he sporadically smoked marijuana and drank to

get drunk. (See PSR, ¶¶ 75-76.) To her credit, Lori saw his mounting behavioral

problems and consistently sought mental health treatment for him throughout his

teenage years. (See PSR, ¶ 73.) But therapy and medication couldn’t fix the

turbulent home. Jeffery’s misery was the family’s misery, and it would go on for

about another 10 years before the couple divorced. (See PSR, ¶ 64.)

      By 2000, after five years of Jeffery’s abuse and his intermittent sobriety, the

couple decided a change of scenery might help him get control over his anger and

illness. (See PSR, ¶ 64.) They had grown up in Wisconsin, so they decided to move

the family to Janesville. It wasn’t the panacea they’d hoped for. Jeffery’s physical

abuse continued. (See PSR, ¶¶ 64-66.) Krohn enrolled in high school but didn’t

graduate. Worse still, he joined the Latin Kings, which had disastrous results—

more on that below. The gang must have seemed like the accepting family that this

birth parents and adoptive parents couldn’t provide.

                   b.     Krohn’s early adulthood showed only passing
                          success.

      Matters were bad enough but by the summer of 2000, Krohn was physically

an adult. He could hit back, and his first arrest and conviction were the result of a

fight with Jeffery. (See PSR, ¶ 33.) This should have been an inflection point

                                         3
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 4 of 17




because it made plain that one of them had to move out. But neither did. Krohn

continued to live with Jeffery and Lori, despite his violence in the home. (See PSR,

¶¶ 34-36 & 67.) This mess persisted until his frequent drunk driving, not to

mention cocaine abuse, while on probation came to a head. (PSR, ¶ 37.) The Rock

County Circuit Court understandably had had enough and sentenced him to an

18-month prison term. (PSR, ¶ 37.)

      This was Krohn’s first time living away from home. And the stay with the

Wisconsin DOC initially appeared to have done the trick. He was released to

extended supervision on April 8, 2008. (See PSR, ¶ 37.) He managed to stay out of

trouble for the year’s remainder. But it was soon clear that he was circling the

drain. First, he experimented with heroin a few times, which, mercifully, only

made him feel sick. (PSR, ¶ 78.) Worse yet, he returned to cocaine in 2009. His low

point came that summer; he must have been up to no good with the Latin Kings

because he was arrested for an ugly battery in August. (See PSR, ¶ 42.)

      A closer look at this conviction is necessary here. The episode is puzzling

because Krohn’s conviction for substantial battery and five-year probationary

sentence are difficult to square with the criminal complaint’s allegations. It states

that he and three other gang members confronted a man with whom he had an

existing dispute. According to the complaint, the man was beaten so badly that he


                                         4
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
        Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 5 of 17




lost consciousness, and his injuries were so severe that his treating physicians

surmised that the four had used a baseball bat.

        These grim allegations are inconsistent with the circuit court’s punishment

because it’s difficult to imagine that any judge would impose a sentence of

probation for this case. After all, Krohn came to sentencing with a slew of prior

convictions, not to mention a prior prison sentence. Worse still, the allegations

involved a grisly, possibly gang-related, beating. It’s especially difficult to imagine

Rock County Circuit Court Judge James P. Daley—a former prosecutor who has

never been called soft on crime—doing so. But Judge Daley did.

        The takeaway for this Court should be that the crime’s reality was much less

severe, or that Krohn’s involvement was much more peripheral, than the

complaint’s allegations suggest. To be sure, this Court can be certain that Krohn

was involved in a felony battery. But the best explanation for the

disproportionately mild sentence is that the crime’s reality was also comparatively

mild.

        Whatever the reality, Krohn continued down the wrong path, picking up a

felony cocaine charge while on bail for the battery case. (PSR, ¶ 43.) For the new

charge, Judge Daley imposed a year at the Rock County Jail with work/school

release, which explains the absence of arrests for the bulk of 2010. He had to return

to jail each night or risk a transfer back to prison. To his credit, Krohn earned his
                                          5
                                                              FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
       Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 6 of 17




GED from Blackhawk Technical College in July. (See PSR, ¶ 81.) And his daughter

was born that same year. (See PSR, ¶ 68.)

      Unfortunately, Krohn returned to form and squandered his freedom. In

October 2010, police officers found him out drunk, breaking car and apartment

windows. (PSR, ¶ 44.) Given that he was on supervision in several cases, the March

2011 combined sentence wasn’t a surprise—three years’ incarceration. When he

was released to extended supervision in February 2013, he wasn’t yet 30 years-old,

but he’d already been to prison twice. (See PSR, ¶¶ 43-44.)

                    c.     Krohn’s 30’s saw his volatility turn inward
                           toward self-destruction.

      Krohn’s last eight years have been an exercise in self-sabotage. After his

release in February 2013, he picked up arrests in July and November—the latter

for OWI (5th). The result was another two-year prison sentence. (PSR, ¶ 46.) While

at the prison in Oshkosh he made an effort to take control of his substance abuse

problem by participating in counseling. (PSR, ¶ 79.) He left Oshkosh for extended

supervision in November 2015. (PSR, ¶ 43.) And within two weeks he had a job as

a forklift operator. (PSR, ¶ 84.)

      Krohn did well for about six months. But his success predictably led to

overconfidence, and he thought he could return to drinking—just in moderation.

He learned the hard way that his confidence was misplaced when he was arrested

                                        6
                                                              FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 7 of 17




for yet another OWI in May 2016. He stayed in jail on a probation hold until he

was formally revoked and sent back to prison in August. (PSR, ¶ 47.)

      Krohn spent the next three years in prison—repeating the depressing cycle.

He used the time to learn welding, and about two weeks after his release in July

2019, his new skill got him a job at Stoughton Trailers. (PSR, ¶ 83.) But by October

he was using methamphetamine and lost the job that same month. (PSR, ¶¶ 83 &

78.) In December, he entered inpatient treatment at a hospital in Oconomowoc for

alcohol detoxification. He participated in outpatient treatment but his sobriety in

the community was apparently short-lived. In January 2020, he was caught with

drug paraphernalia. (PSR, ¶ 48.)

      The wheels hadn’t come off completely though. In February 2020, he got

another welding job, which he was good at. (PSR, ¶ 82.) But the collapse was

already on the horizon. At the end of May 2020, he stopped showing up for work.

(PSR, ¶ 82.) Four days later Madison police found him on the ground, drunk, high,

and bleeding from a gunshot wound. (PSR, ¶¶ 10-12.) Next to him was the firearm

underlying the indictment, with which he had shot himself in the right leg.




                                         7
                                                            FEDERAL DEFENDER SERVICES
                                                                    OF WISCONSIN, INC.
       Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 8 of 17




                      d.      Krohn has made the most of his pretrial
                              confinement.

      Krohn has no illusions about the prison sentence coming his way.1 But that

realization hasn’t led to despair and indolence. He’d be forgiven if it did. From his

arrest on June 1 until August 19, he was locked up in two county jails, enduring

two, 14-day quarantines. 2 From August to December, he was at the Dodge

Correctional Institution where he had to do another 14-day quarantine before

departing for Jackson Correctional Institution. He’s been serving hard time—each

quarantine meant 24/7 isolation, save for two weekly trips to the shower. Despite

the pandemic’s restrictions, he’s worked hard to stay connected with his children

and his family. 3 The DOC hasn’t lifted the ban on visits, but he calls each of them

at least weekly. To top it off, he’s taken his physical therapy seriously. At the time

of the presentence report interview, he had to use a cane to walk. (PSR, ¶ 71.)

Today, he reports that he only uses it when he has to cover long distances.

      It’s obvious that Krohn has been a terrible steward of his substance abuse

problem and mental health. And he knows it. 4 He doesn’t mince words about his

substance abuse problem. “I did not like my sober self or my sober life. I had no

purpose.” (Exh. B.) And he’s equally forthright about his mental health, admitting


1     See Statement of Mr. Krohn, attached as Exhibit B.
2     His movements are detailed in Exhibit A.
3     See Letter of Support, attached as Exhibit C.
4     See Exh. B.
                                                  8
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 9 of 17




“I also thought I could keep it under control and manage my mental illness on my

own.” (Exh. B.) It’s encouraging, if not entirely satisfying, that he acknowledges

his poor vigilance.

      Better still though is that Krohn’s time at Dodge Correctional resulted in a

breakthrough that the Court shouldn’t overlook. For the first time, he was

diagnosed with borderline personality disorder. The psychiatrist also put him on

mental health medication—and he takes it as prescribed. (PSR, ¶ 74.) Medication

compliance will be critical to his success upon reentry.

      A closer look here is again necessary. As little as five years ago, any criminal

defense lawyer would have sought to deflect attention from a client’s BPD

diagnosis. The received wisdom was that psychiatrists reported little success in

treating the disorder, and judges were justifiably concerned with volatile, self-

destructive defendants with dim prospects for improvement. Portrayals in

popular culture didn’t help matters. Glenn Close’s turn as Alexandra Forrest in

Adrian Lyne’s 1987 film Fatal Attraction didn’t do BPD sufferers any favors.

Indeed, the Federal Judicial Center’s Handbook for Working with Defendants and

Offenders with Mental Disorders, which dates from 2003, tells federal judges that

“[p]rognosis for treatment is extremely poor.” See 2003 WL 25569733 (3d. ed.,

2003). To its credit, the handbook also notes that a BPD diagnosis “does not itself

suggest violent, aggressive behavior toward others.” Id. Rather, it means a person
                                          9
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
       Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 10 of 17




may commit “violent, destructive acts towards oneself and impulsiveness and

anger that may at times result in violent acts towards others.” Id.

       Psychology is not a mature science, which means that big changes aren’t

unusual. (Compare it with, say, chemistry; odds are good the periodic table will

still be around in ten years.) Recent evidence shows that Dialectical Behavior

Therapies are delivering much more successful outcomes.5 “Once thought to be

an untreatable condition, borderline personality disorder (BPD) is now effectively

treated by a growing number of evidence based psychotherapeutic treatments.”6

Among these evidence based treatments, DBT has the strongest track record. 7

       Stripped of jargon, DBT approaches BPD as a set of problems that occur

when “individuals born with high emotional sensitivity” come into contact with

“invalidating environments,” such as “families, schools, treatment settings,

workplaces.” DBT teaches folks with high emotional sensitivity how to navigate

“people or systems…that cannot perceive, understand, and respond effectively to

their vulnerabilities.”8




5        See Lois W. Choi-Kain et al., “Personality and Impulse Control Disorders: What Works in the
Treatment of Borderline Personality Disorder,” 4 CURRENT BEHAVIORAL NEUROSCIENCE REPORTER 21-30
(2017). A copy is attached for reference purposes as Exhibit D.
6        Id. at 21.
7        Id. at 23.
8        Id.
                                                10
                                                                        FEDERAL DEFENDER SERVICES
                                                                                OF WISCONSIN, INC.
        Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 11 of 17




        The Court doesn’t have to evaluate these conclusions because a competent

institution already has. The Bureau of Prisons recognizes the breakthrough. “DBT

is an evidence-based practice for the treatment of Borderline Personality Disorder,

with strong empirical support. In addition, the cognitive-behavioral interventions

and modified therapeutic community model employed in the program are well

supported in the professional literature.”9 The strong empirical support has led

the BOP to offer an intensive DBT program for inmates with BDP called Steps

Toward Awareness, Growth, and Emotional Strength (STAGES).10 It runs between

12 and 18 months, with formal, half-day programming five days per week. The

day’s remaining half is for the inmate’s work assignment or other programming.11

Initially, the program was only available at USP Florence and FCI Terre Haute. In

January 2020, the Justice Department announced that STAGES was among several

programs the BOP would expand to comply with directives in the First Step Act.12




9       First Step Act Independent Review Committee, James M. Byrne, chair, “The Effectiveness of Prison
Programming: A Review of the Research Literature Examining the Impact of Federal, State, and Local
Inmate Programming on Post-Release Recidivism” (December 2019.) Given the treatment’s, and program’s,
novelty, there was insufficient evidence for the committee to make conclusions about STAGES. A copy is
attached for reference purposes as Exhibit E.
10      Federal Bureau of Prisons, Directory of National Programs, 22 (Sept. 13, 2017). A copy is attached as
Exhibit F for reference purposes.
11      Id. at 22.
12      Office of Public Affairs, Department of Justice, “Department of Justice Announces Enhancements
to the Risk Assessment System and Updates on First Step Act Implementation” (Jan. 15, 2020) available at
https://www.justice.gov/opa/pr/department-justice-announces-enhancements-risk-assessment-system-
and-updates-first-step-act.
                                                     11
                                                                              FEDERAL DEFENDER SERVICES
                                                                                      OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 12 of 17




      This digression’s point is three-fold. First, Krohn’s recent BPD diagnosis is

novel, and treating it may reduce the volatility and self-destruction that have

figured prominently in his criminal history. Second, through DBT, psychiatrists

are getting much better treatment outcomes for the disorder than they were just a

few years ago. Finally, the Bureau of Prisons, based on these two points, offers a

DBT program for inmates like Krohn to reduce recidivism. The Court should

recommend to the BOP his placement in the program.

             2.    The Court should sentence Krohn to a concurrent five-
                   year term because a shorter sentence doesn’t achieve
                   sentencing’s goals.

      Krohn’s sentencing guidelines range isn’t that far off because his dangerous

offense conduct calls for significant punishment and his criminal history counsels

years of incapacitation. The mitigating factors are no doubt significant. But they

don’t pull the right sentence downward as much as they might because his firearm

possession was far from anodyne and he’s got a long history of crime. With

different facts or a different criminal history, a four-year term might be

appropriate because the mitigating factors are significant. But on this record,

anything below five years is insufficient to meet sentencing’s goals. Conversely,

anything above five years is greater than necessary to achieve these aims.

      Turning to the offense conduct, Krohn’s crime could have produced more

harm than it did. After all, he was out in public, at night, drunk and high. (See PSR,
                                         12
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 13 of 17




¶¶ 10-12.) Though it was 2:00 in the morning, the number of passersby was higher

than usual because of the ongoing protests over George Floyd’s death in police

custody. (See PSR, ¶ 11.) Any time a firearm goes off in a public place, innocent

passersby and first responders are put at risk. Krohn’s firearm possession in that

emotionally-charged atmosphere fits squarely within the felon-in-possession

statute’s ambit. Society wants it punished.

      Krohn’s offense conduct also highlights the need for incapacitation because

short prison sentences haven’t kept him from committing crimes when he gets

back in the community. His prior sentences of two or three years haven’t been

successful in preventing recidivism, which means there’s little reason to expect a

short prison sentence would succeed here. To be sure age, not to mention the

prospect of decades in prison hanging over him should he commit another federal

gun crime, will have some positive effect on public safety. Better still, he’s very

likely to succeed while under a rigid supervised release regime. The bottom line

though is that he won’t be locked up forever and he won’t be on supervision

forever.

      On the ledger’s other side, the mitigating factors are significant—but don’t

pull the sentence below five years. First and foremost, custody during the

pandemic has been uniquely miserable for inmates like Krohn. Just because this

fact is familiar, and there’s little that can be done about it, doesn’t make it
                                        13
                                                           FEDERAL DEFENDER SERVICES
                                                                   OF WISCONSIN, INC.
       Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 14 of 17




insignificant for sentencing purposes. Quite the opposite. Typically, jails and

prisons reserve solitary confinement, or “seg,” for punishing the most egregious

instances of noncompliance—locked down in a cell for 23 hours per day with an

hour out each day for exercise. That is hard time, but the 14-day quarantine

protocol is harder still. Inmates would be locked down in their cells, either alone

or with a cellmate, around the clock except for two weekly excursions out to

shower. It’s worth noting that the United Nations’ Mandela Rules for the

minimum standards for the treatment of prisoners places solitary confinement

exceeding 15 consecutive days in the same category forms of torture.13 This isn’t

to say that jails and prisons have responded inappropriately to the pandemic. It’s

just a reminder that keeping inmates and staff healthy has put inmates in an

unusually miserable spot.

       Krohn’s had the additional burden of repairing the damage he did to

himself. Many times per day his body reminds him why he’s locked up. He still

can’t walk long distances without a cane. And, as he can explain to the Court at

his sentencing hearing, the bullet remains in his right leg, having traveled down

his thigh and settling in the upper part of his right calf. Since the presentence


13      United Nations, Econ. & Soc. Council, Comm. on Crime Prevention and Criminal Justice, United
Nations Standard Minimum Rules for the Treatment of Prisoners (the Mandela Rules), U.N. Doc.
E/CN.15/2015/L.6/Rev.1 (May 21, 2015), available at https://www.unodc.org/documents/justice-and-
prison-reform/Nelson_Mandela_Rules-E-ebook.pdf (prohibiting solitary more than 15 days as
punishment).
                                                14
                                                                        FEDERAL DEFENDER SERVICES
                                                                                OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 15 of 17




report interview, Krohn has learned that he might need surgery to remove the

bullet because it’s come to rest next to a nerve, risking chronic pain. His sentence

should account for this burden. He’d surely do more prison time if he could get

his leg back to 100% and didn’t have to worry about further damage and pain from

the bullet in his calf.

       This factor isn’t as mitigating as it might be though because Krohn has no

one to blame for the injury but himself. He was fortunate that police officers were

able to respond so quickly because he was bleeding from his right upper-thigh.

(See PSR, ¶ 10.) His luck got better still when doctors at the St. Mary’s emergency

department were able to stop the bleeding quickly and get him stabilized. (See PSR,

¶¶ 10 & 12.)

       Krohn is also fortunate that his recent BPD diagnosis generates optimism

that otherwise there’d be no basis for because it too has mitigating force. The point

here isn’t a robust one, and it’s useful to make plain what the defense is not

arguing. First, it’s not arguing that Krohn’s traumatic upbringing and his BPD

diagnosis as an adult somehow mitigate the sentence he’s earned here. No doubt

trauma isn’t exclusively about long ago events that are over and done with. Rather,

“trauma is not just an event that took place sometime in the past; it is also the

imprint left by that experience on mind, brain, and body. This imprint has ongoing


                                         15
                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
          Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 16 of 17




consequences for how the human organism manages to survive in the present.”14

The imprint for Krohn has explanatory power, but it doesn’t take him off the hook.

          Second, the defense isn’t arguing that Krohn’s crime problem can be

reduced to a mental health problem. It’s not. If it were, a mental health care

provider would have knocked it out by now. The problem is much more complex,

and the proposed supervised release conditions reflect its complexity. Krohn isn’t

fundamentally different from the typical defendant. To stay out of trouble, he first

has to stay sober and maintain steady employment. (See PSR, pp. 23 & 26.)

          Instead, the point is that Krohn’s recent BPD diagnosis opens a door that

hasn’t been there in the past. Now that a mental health professional has identified

the problem—the disorder at the heart of his volatility and self-destructive

behavior—for which he’s never received treatment, he can benefit from programs

designed to help people like him. And if DBT can teach him ways to avoid flying

off the handle and blowing up his relationships, employment, and health, then

he’s much less likely to end up in that familiar situation: intoxicated out in public,

doing something stupid and dangerous.




14        Bessel A. Van der Kolk, The Body Keeps the Score: Brain, Mind, and Body in the Healing of Trauma, 21
(2015).
                                                      16
                                                                               FEDERAL DEFENDER SERVICES
                                                                                       OF WISCONSIN, INC.
      Case: 3:20-cr-00077-jdp Document #: 30 Filed: 02/12/21 Page 17 of 17




      Dated at Madison, Wisconsin, this 12th day of February, 2021.

                                     Respectfully submitted,



                                      Peter R. Moyers
                                     ____________________________
                                     Peter R. Moyers
                                     Associate Federal Defender
                                     Counsel for Mr. Krohn

FEDERAL DEFENDER SERVICES
 OF WISCONSIN, INC.
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703
Tel: 608-260-9900
Fax: 608-260-9901
peter_moyers@fd.org




                                       17
                                                         FEDERAL DEFENDER SERVICES
                                                                 OF WISCONSIN, INC.
